Citation Nr: 1751195	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 22, 2014.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine (herein back disability).

3.  Entitlement to a compensable disability rating for arthritis of the right hip prior to September 22, 2014.

4.  Entitlement to a disability rating in excess of 20 percent for arthritis of the right hip from September 22, 2014.

5.  Entitlement to a compensable disability rating for arthritis of the left hip.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984 and from October 1987 to March 1994.  He also had additional service in the Missouri Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claims were previously remanded by the Board in July 2010, April 2014 and February 2016.

The issue of entitlement to a TDIU prior to September 22, 2014 is decided in this decision and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 22, 2014, the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Entitlement to a TDIU prior to September 22, 2014 is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Background

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2017).  A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are of a certain combined disability rating, which was not present in this case prior to September 22, 2014.  See 38 C.F.R. § 4.16(a) (2017).  Prior to September 22, 2014, the Veteran's combined disability rating was 20 percent, based on a 20 percent disability rating for a spine disability and 0 percent disability ratings for right and left hip arthritis (though the AOJ determined these disabilities were of a severity warranting a 10 percent disability rating but assigned a 0 percent disability rating because it was determined that the Veteran's spine disability had aggravated the right and left hip arthritis, which required the deduction of the pre-aggravation disability rating).  

When the schedular TDIU requirements are not met, as in this case, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2017).  In this regard, the Board notes that neither the AOJ nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  The AOJ referred this case to the Director of Compensation Service for consideration of whether an extraschedular TDIU was warranted and in March 2012 a negative response was received.  

The Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has determined that the Director of Compensation Service's "decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review" and that the Director of Compensation Service's "decision is in essence the de facto decision of the [AOJ] and, as such, is not evidence...It is simply a decision that is adopted by the RO and reviewed de novo by the Board."  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU under 38 C.F.R. § 4.16(b) (2017) prior to September 22, 2014.

When determining whether a TDIU is warranted, consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Evidence of record indicated that the Veteran last worked in November 2006 and that his prior work history included jobs of a physical nature (to include as a convenience store clerk, material handler, laborer and machinist).  See August 2007 and July 2014 VA Form 21-8940s (Veteran's Application for Increased Compensation Based on Unemployability); Social Security Administration (SSA) Work History Report; November 2007 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The Veteran noted on the VA Form 21-8940s that he had a high school education with some college education, while a September 2010 VA examination report noted that the Veteran "[f]inished high school and had about one semester of college credit from his military training."  A November 2007 VA Form 21-4192 from the Veteran's last employer noted that employment ended in November 2006 and stated a reason for termination of "poor attendance/tardiness" and a June 2007 VA examination report stated that the Veteran was "terminated [related to] attendance" and quoted the Veteran as saying "'couldn't make it in to work because of the pain to my back.'"

Analysis

Upon review of the evidence of record, the Board finds that prior to September 22, 2014, the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence of record before the Board is extensive and included a significant amount of VA treatment records, multiple VA examination reports and SSA records.  Overall, this evidence indicated that the frequency and severity of the Veteran's pain and corresponding limitations on sitting and standing have resulted in the Veteran being unable to secure and follow a substantially gainful occupation prior to September 22, 2014.  While there was some occasional variance during the appeal period as to symptomatology, the Veteran's reports as to experiencing pain were fairly consistent and indicated that the Veteran was experiencing significant pain over an extended period of time.  In addition, the evidence indicated that the Veteran was prescribed some form of painkiller, opioid and/or narcotic (to include oxycodone, hydrocodone and morphine) for an extended period of time, dating to at least 2006.  See, e.g., March 2009 VA examination report (stating that "[n]ormal av[era]g[e] of pain medication is [oxycodone times] 12 a day in addition to [I]bupro[f]en and [R]ob[a]xin muscle relaxant.  Relates taking maximum dose of currently prescribed narcotic daily"); October 2013 VA treatment note (stating that the Veteran "[t]akes chronic narcotic medications for past 6 y[ea]rs for low back pain"); August 2014 VA treatment note (stating that the Veteran "[h]as issues with chronic pain and uses long acting morphine [3 times a day] with multiple oxycodone throughout the day and night for breakthrough pain").  

As to pain and limitations on sitting and standing, the Board finds, for example, the following evidence probative: a June 2007 VA examination report noting lumbar spine pain of 7/10 and bilateral hip pain of 10/10, with lumbar spine flare ups occurring every two weeks lasting a day and that precipitating factors for flare ups were active movement and passive positioning; the Veteran's statement on the August 2007 VA Form 21-8940 that "[m]y disabilities prevent me for standing or sitting for long periods of time... I am unable to perform any physical labor;" a December 2008 VA treatment note that stated that "[p]rolonged sitting, [p]rolonged standing increased back pain;" a March 2009 VA examination report that noted daily severe spine flare ups lasting hours (and to the next day) with 10/10 pain and noting alleviating factors of "[f]inding different positions every 15 to 20 [minutes] to relax in or a recliner;" a December 2009 VA treatment note that discussed the Veteran's back and left hip pain and stated that the Veteran "[c]annot sit without extreme discomfort;" a May 2010 VA treatment note stating that the Veteran's back pain was 6/10 and the best it gets is 4/10 and that "ambulating, standing, sitting for prolong time" makes the pain worse and an April 2013 VA treatment note that stated that the Veteran's back and hips pain was a 10/10 and is a 5/10 at the best and that "activity, bending, sitting for prolonged period, standing for prolonged period, walking" makes the pain worse.  

The Board also finds probative a November 2009 VA treatment note from Dr. R.V. stating that the Veteran "tru[]ly has, in my opinion, adequate findings that would medically account for the severity of the alleged pains" and an October 2013 VA treatment note from Dr. S.R. stating that the Veteran "does have adequate findings to support a high level of chronic pain."

The Board also finds particularly probative a September 2009 Medical Source Statement (completed by VA Dr. M.A. and part of the SSA records) and a September 2010 VA examination report. The September 2009 Medical Source Statement indicated that the Veteran could stand and/or walk continuously (without a break) for 30 minutes and stand and/or walk throughout an 8 hour day (with usual breaks) less than 1 hour and that the Veteran could sit continuously at one time (without a break) for 30 minutes and that he could sit throughout an 8 hour work day (with usual breaks) for 2 hours.  Dr. M .A. also noted that the Veteran's pain, use of medication, or side effects of medication caused a decrease in concertation, persistence, pace or any other limitation and noted that the Veteran was on morphine for pain that "slows him."  The September 2010 VA examination report included an opinion from Dr. C.S. that stated that "regarding the [V]eteran's degenerative disc disease of the lumbar spine either alone or in combination with any service-connected disc bulging" that "[i]t is felt he has limited ability to sit for any length of time and cannot flex or be in a standing position for any period of time.  He, therefore is not able to secure or maintain work consistent with his education and or previous employment"

The Board notes that, as referenced, the AOJ referred this case to the Director of Compensation Service for consideration of whether an extraschedular TDIU was warranted and in the referral memo quoted 38 C.F.R. § 4.16(b) (2017), which states that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth" for a schedular TDIU.  In the September 2015 rating decision granting entitlement to a TDIU from September 22, 2014, the AOJ stated that "it would be difficult for [the Veteran] to successfully perform sedentary work as [his] productive capacity would be limited due to the need for frequent breaks because of pain."  The Board finds that the AOJ's analysis is also applicable to the period prior to September 22, 2014, in that the Veteran's pain would impact his ability to successfully perform sedentary work.

In sum, the evidence indicated that the Veteran experienced significant pain over an extended period of time and that he has been prescribed some form of painkiller, opioid and/or narcotic for an extended period of time.  Upon consideration of the entirety of the record, the Board finds that prior to September 22, 2014 the frequency and severity of the Veteran's pain and corresponding limitations on sitting and standing resulted in the Veteran being unable to secure and follow a substantially gainful occupation (to include sedentary employment) as a result of his service-connected disabilities.  As such, the Board concludes that entitlement to a TDIU prior to September 22, 2014 is warranted and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).

The Board acknowledges that the AOJ determined that the Veteran was incarcerated from March 2011 to December 2011 following conviction of a felony and reduced the Veteran's compensation benefits during that time period.  See October 2012 and February 2015 VA Letters.  The Board notes that 38 U.S.C.A. § 5313(c) (West 2014) states that VA "shall not assign to any veteran a [TDIU] during any period during which the veteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony."  38 C.F.R. § 3.341(b) (2017) states that "[a TDIU] which would first become effective while a veteran is incarcerated in a Federal, State or local penal institution for conviction of a felony, shall not be assigned during such period of incarceration."  See also VAOPGCPREC 13-97 (Apr. 7, 1997) (stating that 38 C.F.R. § 3.341(b) "indicates that the regulation's prohibition on assignment of [TD]IU ratings to incarcerated felons is directed at assignment of new [TD]IU ratings during the period of incarceration").  In this case, the Board is granting entitlement to a TDIU prior to September 22, 2014 and the AOJ will assign the appropriate effective date in the first instance.  In any event, the Board finds that evidence of record, to include that discussed above, indicated that the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities prior to his incarceration in March 2011.  As such, the Board decision herein is consistent with 38 U.S.C.A. § 5313(c) (West 2014) and 38 C.F.R. § 3.341(b) (2017).


ORDER

Entitlement to a TDIU prior to September 22, 2014 is granted.  


REMAND

The Veteran was afforded multiple VA examinations (in June 2007, April 2009, September 2010 and September 2014) for his back and right and left hip arthritis claims during the appeal period.  The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested or pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded new VA examinations that contain adequate information pursuant to Correia.

Also, while on remand, all outstanding VA treatment records must be obtained. 
Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran an appropriate VA examination to determine the severity of his degenerative disc disease of the lumbar spine and right and left hip arthritis.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions, to include with the range of the opposite undamaged joint if applicable (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

2.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



